Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 1 of 6




            ͲǆŚŝďŝƚ31Ͳ
       Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 2 of 6




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS H. KRAKAUER,
on behalf of a class of persons,

       Plaintiff,

v.                                        Civil Action No. 1:14-cv-00333-CCE-JEP

DISH NETWORK, L.L.C.,

       Defendant.


     AMENDED JOINT STIPULATION REGARDING CALL CATEGORIES

       The parties, Plaintiff Thomas H. Krakauer and Defendant DISH Network L.L.C.,

hereby stipulate and agree as follows:

       1.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis always identifies as unknown” are reflected on the

attached Exhibit 31D, showing 5,258 telephone numbers and 14,815 telephone calls.

       2.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis identifies as residential before May 1, 2010 or after

August 1, 2011” are reflected on the attached Exhibit 31A, showing 5,118 telephone

numbers and 14,519 telephone calls.

       3.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis identifies as unknown in the May 2010 to August

2011 time period that the calls were made but identifies differently at other times” are

reflected on Exhibit 31K, showing 276 telephone numbers and 792 calls.
       Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 3 of 6




       4.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis identifies as both residential and unknown” are

reflected on Exhibit 31X, showing 1,770 telephone numbers and 5,031 calls.

       5.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis always identifies as residential, including in the

May 2010 to August 2011 time period that the calls were made” are reflected on Exhibit

31U, showing 5,801 telephone numbers and 16,491 calls.

       6.     The telephone numbers included within the category described as

“Telephone numbers that LexisNexis identifies as cellular and possibly cellular” are

reflected on Exhibit 31L, showing 3,005 telephone numbers and 8,326 calls.

       7.     At this time, the parties have reached a stipulation with respect to certain

categories. However, DISH asserts additional categorical challenges and reserves all

rights to pursue those defenses at trial.




                                             2
      Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 4 of 6




Dated: January 4, 2017

                                   /s/John W. Barrett
                                   John W. Barrett
                                   Brian A. Glasser
                                   Bailey & Glasser LLP
                                   209 Capitol Street
                                   Charleston, WV 25301
                                   Telephone: (304) 345-6555
                                   jbarrett@baileyglasser.com
                                   bglasser@baileyglasser.com

                                   /s/J. Matthew Norris
                                   J. Matthew Norris
                                   Norris Law Firm, PLLC
                                   1033 Bullard Court, Suite 207
                                   Raleigh, NC 27615
                                   (919) 981-4775
                                   (919) 926-1676 facsimile
                                   jmn@ncconsumerlaw.com
                                   Matthew P. McCue
                                   The Law Office of Matthew P. McCue
                                   1 South Ave., Third Floor
                                   Natick, MA 01760
                                   (508) 655-1415
                                   Telephone: (508) 655-1415
                                   mmcue@massattorneys.net

                                   Edward A. Broderick
                                   Anthony Paronich
                                   Broderick & Paronich, P.C.
                                   99 High Street, Suite 304
                                   Boston, MA 02110
                                   Telephone: (617) 738-7089
                                   ted@broderick-law.com

                                   Counsel for Plaintiff Thomas H. Krakauer




                                     3
Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 5 of 6




                             /s/Elyse D. Echtman
                             Peter A. Bicks
                             Elyse D. Echtman
                             John L. Ewald
                             Orrick, Herrington & Sutcliffe LLP
                             51 West 52nd Street
                             New York, New York 10019
                             Telephone: (212) 506-5000
                             pbicks@orrick.com
                             eechtman@orrick.com
                             jewald@orrick.com

                             /s/Eric Larson Zalud
                             Eric Larson Zalud
                             Benesch, Friedlander, Coplan & Aronoff LLP
                             200 Public Square, Suite 2300
                             Cleveland, Ohio 44114
                             Telephone: (216) 363-4588
                             ezalud@beneschlaw.com

                             /s/ Richard J. Keshian
                             North Carolina Bar No. 10681
                             Kilpatrick, Townsend & Stockton, LLP.
                             1001 West 4th Street
                             Winston-Salem, NC 27101
                             Telephone: (336) 607-7322
                             rkeshian@kilpatricktownsend.com

                             Counsel for Defendant DISH Network L.L.C.




                               4
       Case 4:18-cv-01060-YGR Document 262-2 Filed 08/21/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

       The foregoing document and accompanying exhibits were filed electronically on

January 4, 2017. Notice of this filing will be sent to all parties registered with the Court’s

electronic filing system by operation of the Court’s system. Parties may access this filing

through the Court’s electronic filing system.



                                           /s/ Elyse D. Echtman
                                               Elyse D. Echtman




                                                5
